Case:20-12692-JGR Doc#:78 Filed:05/27/20                Entered:05/27/20 10:30:31 Page1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

IN RE:                                       )
                                             )
United Cannabis Corporation                  )              Case No. 20-12692-JGR
Tax ID / EIN: XX-XXXXXXX,                    )              Chapter 11
                                             )
         Debtor.                             )


   UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S APPLICATION TO
            EMPLOY HART & HART, LLC AS SPECIAL COUNSEL


        Patrick S. Layng, the United States Trustee for Region 19 (the “UST”), by and through
counsel, objects to the Debtor’s Application to Employ Hart & Hart, LLC as Special Counsel
Effective the Date of this Application (Docket No. 19, the “Application”), and in support of the
objection, states as follows:

       1.      United Cannabis Corporation (the “Debtor”) filed its voluntary petitions for relief
under chapter 11 of title 11, United States Code, on April 20, 2020 (the “Petition Date”).

       2.      Pursuant to Sections 1107 and 1108, the Debtor continues to manage its affairs as
a debtor-in-possession.

         3.    An official committee of unsecured creditors has not yet been appointed in this
case.

       4.      On April 23, 3030, the Debtor filed its Application, by which it seeks to employ
Hart & Hart, LLC (“H&H) as special counsel. With the Application, the Debtor submitted a
Verified Statement of William T. Hart, which states in paragraph 2 thereof that to the best of Mr.
Hart’s knowledge, neither he nor H&H “have any connection with the Debtor . . . .”

       5.      On May 4, 2020, the Debtor submitted its List of Equity Security Holders at Docket
No. 38, which shows that H&H has been issued 400,000 shares of stock in the Debtor and that Mr.
Hart has separately been issued 210,000 shares of stock in the Debtor.

                                            Objection

       6.      The UST objects that the Application should be corrected and supplemented to
disclose the equity interests in the Debtor held by H&H and by Mr. Hart and to disclose any other
connections that H&H or its representatives may have with the Debtor.




                                                 1
Case:20-12692-JGR Doc#:78 Filed:05/27/20              Entered:05/27/20 10:30:31 Page2 of 2




         WHEREFORE, the UST objects to the Application to Employ for the reasons set forth
above.


Dated: May 27, 2020                         Respectfully submitted,

                                            PATRICK S. LAYNG
                                            UNITED STATES TRUSTEE

                                            By: /s/ Alan K. Motes
                                            Alan K. Motes, #33997
                                            Trial Attorney for the U.S. Trustee
                                            Byron G. Rogers Federal Building
                                            1961 Stout Street, Suite 12-200
                                            Denver, Colorado 80294
                                            (303) 312-7999 telephone
                                            Alan.Motes@usdoj.gov



                               CERTIFICATE OF SERVICE

       I certify that on May 27, 2020, a copy of the UNITED STATES TRUSTEE’S OBJECTION
TO DEBTOR’S APPLICATION TO EMPLOY HART & HART, LLC AS SPECIAL COUNSEL
was served on the following parties in compliance with the Federal Rules of Bankruptcy Procedure
and the Court’s Local Rules:

            Attorney Aaron J. Conrardy, via CM/ECF
            Attorney Lindsay Riley, via CM/ECF


                                               /s/ Alan K. Motes




                                               2
